DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what is deeper and what is the first compound. The claim 9 is indefinite, because a value being deeper than another value does not make sense.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4-5,7-11,13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al (WO 201602198), in view of Joo et al (US Pub No. 2016002042).


 	With respect to claim 1, Jun et al discloses a compound having a carbazole skeleton (Page 29); and a naphthalene skeleton (Page 29), wherein the compound has a hole-transport property (Lines 11-16, page 29). However, Jun et al does not explicitly disclose and wherein the compound is used in a first layer being in contact with a light-emitting layer comprising a first compound comprising an anthracene skeleton. On the other hand, Joo et al discloses and wherein the compound is used in a first layer (HAT,HTL,Fig.1) being in contact with a light-emitting layer (EML,Fig.1) comprising a first compound comprising an anthracene skeleton (Para 40). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Jun et al according to the teachings of Joo et al such that light emitting layer is made from anthracene skeleton in order to have device with fast hole transporting speed.

 	With respect to claim 2, Jun et al discloses wherein the first compound is a host material (Page 29).

 	With respect to claim 4, Jun et al discloses wherein the carbazole skeleton is a phenylcarbazole skeleton, and wherein the compound has two phenylcarbazole skeletons (page 29). 

 	With respect to claim 5, Jun et al discloses wherein the compound does not include amine (page 29).

 	With respect to claim 7, Jun et al discloses a hole-transport layer (page 29) comprising a first compound (page 29); wherein the first compound has a carbazole skeleton and a naphthalene skeleton (page 29). However, Jun et al does not explicitly disclose and a light-emitting layer comprising a second compound, wherein the second compound has an anthracene skeleton, and wherein the hole-transport layer is in contact with the light-emitting layer. On the other hand, Joo et al discloses a light-emitting layer (EML,Fig.1) comprising a second compound (Para 40), wherein the second compound has an anthracene skeleton (Para 40), and wherein the hole-transport layer is in contact with the light-emitting layer (Fig.1). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Jun et al according to the teachings of Joo et al such that light emitting layer is made from anthracene skeleton in order to have device with fast hole transporting speed.


 	With respect to claim 8, Jun et al discloses wherein the second compound is a host material (page 29).

 	With respect to claim 9, Jun et al in view of Joo et al discloses wherein a HOMO level of the first compound is deeper than or equal to a HOMO level of the second compound (this is inherent since Jun et al in page 29 and Joo et al in para 40 describe the same material as has been described by applicant).

 	With respect to claim 10, Jun et al discloses wherein the carbazole skeleton is a phenylcarbazole skeleton (page 29), and wherein the first compound has two phenylcarbazole skeleton (Page 29).

 	With respect to claim 11, Jun et al discloses wherein the first compound does not include amine (page 29).

 	With respect to claim 13, Jun et al in view of Joo et al discloses an electronic device comprising the light-emitting device according to claim 7 (Joo et al in fig.1).

 	With respect to claim 14, Jun et al in view of Joo et al discloses lighting device comprising the light-emitting device according to claim 7 (Joo e t al in fig.1).

Allowable Subject Matter
Claims 6,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895